Quillian, Judge.
The appellant filed a “petition for time served in jail without bond” which contended that he had not been given credit for 101 days which he served in jail without bond. The appellant was sentenced to ten years in prison to be followed by five years on probation. While the sentence did not provide that the appellant was to receive credit for the time served in confinement without bond, the record reveals that, at the trial judge’s request, the State Board of Pardons and Paroles entered an order that the appellant’s sentence was to be computed from October 22, 1959, the date of his arrest. Without conceding that the appellant was entitled to receive credit for the time he was in confinement prior to conviction (see Sinclair v. State (Fla. App.), 99 S2d 238, in which the Florida court held that the Federal statute, 18 USCA § 3568, was not applicable in determining the time of commencement of a sentence under state law), he did in fact receive such credit and the trial judge did not err in overruling the motion.

Judgment affirmed.


Bell, P. J., and Hall, J., concur.